Citation Nr: 1707946	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for acne of the face.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  However, within a year of the rating decision, new evidence relevant to the claim was received.  Consequently the decision did not become final, and a November 2010 rating decision was issued.  Jurisdiction over the appeal is currently with the RO in Manchester, New Hampshire.  

In April 2013, the Veteran testified before a Veterans Law Judge via videoconference.  However, as set forth in a December 2016 letter that the Board sent to the Veteran, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  As the Veteran did not respond within 30 days of the date of the letter, the Board assumes that he does not want another hearing and will proceed accordingly.  

As noted in the previous remand, the issue of eczema has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a September 2014, the RO issued a rating decision stating that that the Veteran's eczema was a disorder that is part of his claim already on appeal.  A review of the medical records reveals that the Veteran does have eczema, but this is a distinct and separate disorder from his service-connected acne.  Indeed, the original rating decision June 1969 is clear that service connection was limited to the acne on his face.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for eczema, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

Throughout the appeal period, the Veteran's acne of the face has not led to 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and examinations are associated with the claims file.  

The Board notes that this appeal was remanded in August 2014 in order to obtain a relevant VA examination that also assessed the swelling the Veteran noted during his April 2013 hearing.  The Veteran underwent a VA examination during the same month which analyzed the nature of the Veteran's claimed swelling.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a 10 percent disability evaluation for his acne of the face under 38 C.F.R. § 4.118, DC 7806 (rating as analogous to dermatitis/eczema). 

Under Diagnostic Code 7806, a 30 percent evaluation is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806

Based on the evidence of record, a 10 percent evaluation is not warranted for the Veteran's facial acne.  There is no evidence that the Veteran's facial acne affects at least 20 percent of his face.  Specifically, at the Veteran's August 2009 VA examination, the examiner stated that the Veteran's acne was not currently active.  The examiner found that none of the Veteran's face and neck was affected.  Similarly, during an August 2014 VA examination, the examiner noted that there was no clinical evidence of acne anywhere.  The Veteran did not indicate during either of his VA examinations that he required systemic therapies such as oral or topical immunosuppressive medicines.  

The Board acknowledges that the Veteran exhibited eczema during his VA examinations.  During his April 2013 hearing, the Veteran stated that he suffered from facial swelling.  Upon remand, the Board sought clarification regarding whether the Veteran's claimed skin swelling was related to his facial acne or to his eczema.  The August 2014 examiner opined that if the Veteran complains of swelling, which was not visible at the time, it is more likely that it is related to his eczema rather than his acne.  The examiner came to this conclusion because there was no clinical evidence of acne anywhere on the examination.  As eczema and acne are two distinct disabilities, and the Veteran is specifically service-connected for acne of the face, the Board cannot consider the Veteran's eczema when determining the appropriate schedular rating.  As noted above, the Board has referred the Veteran's claim for service connection for eczema for initial adjudication.  

In making its determination, the Board has considered whether the Veteran could be rated under a different diagnostic code.  First, the Board considered 38 C.F.R. § 4.118, DC 7800 (scars and disfigurement of the head, face, and neck).  However, a rating under this diagnostic code is not appropriate as the Veteran's examinations noted neither scarring nor any characteristics of disfigurement.  For the same reason, the Board found that 38 C.F.R. § 4.118, DC 7804 (unstable or painful scars), was also not appropriate.  Finally, the Board considered 38 C.F.R. § 4.118, DC 7828 (acne).  However, to attain a rating in excess of a 10 percent evaluation under that rating code, the Veteran would have to show that he had deep acne affecting 40 percent or more of the face and neck; however, the Veteran exhibited no facial acne during his examinations.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his skin disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his skin disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that VA has not sufficiently considered the severity of his skin disability.  However, the effects of his acne have already been addressed in the schedular rating criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria. 

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected acne of the face.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on the above evidence, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's acne of the face.  As such, the appeal is denied.


ORDER

An evaluation in excess of 10 percent for acne of the face is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


